DETAILED ACTION
1	This action is a responsive to the amendment filed on August 12, 2022.
2	The rejection of the claims under 112, second paragraph, is withdrawn because of the applicant’s clarification and applicant’s amendment of the claims.
3	Claims 1-32 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record (US 5,858,700) teaches a process for the isolation and purification of Lycopene crystals by saponification in a composition comprising propylene glycol and aqueous alkali to form lycopene crystals (see abstract). The closest prior art of record (US’ 700) does not teach of disclose a method for preparing lycopene crystals wherein the claimed method comprises the steps of cooling, filtering and washing as recited in the instant claims. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of Lycopene crystals preparing formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761